Exhibit 99.1 (Revised April 6, 2009) Proforma Unaudited Condensed Financial Information Reflecting the Effects of the Acquisition Introduction The following unaudited condensed financial information presents the proforma unaudited consolidated balance sheets of Mod Hospitality, Inc. (f/k/a PSPP Holdings, Inc.) and Subsidiaries as of June 30, 2008 along with the proforma unaudited consolidated statements of operations for the three and six month periods ended June 30, 2008 and 2007 and the proforma unaudited consolidated statements of cash for the six months ended June 30, 2008 and 2007.The information contained in these proforma unaudited statements were derived from the 10-QSBs of PSPP Holdings, Inc. as filed with the SEC, the internally prepared financial statements of ECV Holdings, Inc. and subsidiaries for the respective periods presented. The following unaudited condensed financial information presents the proforma unaudited consolidated balance sheets of ECV Holdings, Inc. and Subsidiaries as of June 30, 2008 along with the proforma unaudited consolidated statements of operations for the three and six month periods ended June 30, 2008 and 2007and the proforma unaudited consolidated statements of cash flows for the six months ended June 30, 2008 and 2007.The information contained in these proforma unaudited statements were derived from the 10-QSBs of PSPP Holdings, Inc. as filed with the SEC, the internally prepared financial statements of ECV Holdings, Inc. and subsidiaries and the audited combined financial statements of ECRV Hanover Hospitality Leaseco, LLC, ECRV Clinton Leaseco, LLC, and ECRV FM Leaseco, LLC. for the respective dates and periods presented. The audited combined financial statements of ECRV Hanover Hospitality Leaseco, LLC, ECRV Clinton Leaseco, LLC, and ECRV FM Leaseco, LLC. for the year ended December 31, 2007 is being presented for comparison purposes only. The unaudited condensed financial information that is being presented herein Exhibit 99.1 is not necessarily indicative of the results that actually would have occurred if the acquisition had been completed on the assumed date(s) nor are the statements necessarily indicative of future consolidated financial position or earnings. All of the information, as presented, should be read in conjunction with Mod Hospitality, Inc. ‘s (f//k/a PSPP Holdings, Inc.) securities filings with the SEC under its current ticker symbol of “MODY”, the audited combined financial statements of ECRV Hanover Hospitality Leaseco, LLC, ECRV Clinton Leaseco, LLC, and ECRV FM Leaseco, LLC. for the year ended December 31, 2007 as presented elsewhere in this Form 8-Kfiling and the share exchange agreementsthat were effective in May 2008 and October 2008 also presented elsewhere in this From 8-K filing. Mod Hospitality, Inc. (f/k/a PSPP Holdings, Inc.) and Subsidiaries ECV Holdings, Inc. and Subsidiaries June 30, Mod Hospitality, Inc. (f/k/a PSPP Holdings, Inc.) and Subsidiaries Proforma Unaudited Consolidated Balance Sheets June 30, 2008 1 Proforma Unaudited Consolidated Statements of Operations For the three and six months ended June 30, 2008 and 2007 3 Proforma Unaudited Consolidated Statements of Operations For the six months ended June 30, 2008 4 Proforma Unaudited Consolidated Statements of Operations For the year ended December 31, 2007 5 ECV Holdings, Inc. and Subsidiaries Proforma Unaudited Consolidated Balance Sheets June 30, 2008 and December 31, 2007 6 Unaudited Consolidated Statements of Operations Six months ended June 30, 2008 and 2007 8 Mod Hospitality, Inc. f/k/a PSPP Holdings, Inc.and SubsidiariesProforma Unaudited Consolidated Balance Sheets Assets Consolidated PSPP Holdings, Inc. ECV Holdings, Inc Adjustments Proforma 6/30/2008 6/30/2008 Reverse Merger 6/30/2008 Unaudited Unaudited Unaudited Unaudited Current assets Cash $ 7 $ 1,483,728 $ - $ 1,483,735 Accounts receivable - 122,758 - 122,758 Prepaid expenses - 33,452 - 33,452 Ledger accounts - 48,287 - 48,287 Inventory - 1,469 - 1,469 Total current assets 7 1,689,694 1,689,701 Fixed assets Construction in progress (PIP) - 295,669 - 295,669 Furniture and fixtures - 3,720,925 - 3,720,925 Less: accumulated depreciation - (605,956 ) - (605,956 ) Total fixed assets - 3,410,639 3,410,639 Other assets Investments 58,000 - - 58,000 Franchise fee, net - 135,900 - 135,900 Deposits - 41,103 - 41,103 Total other assets 58,000 177,003 - 235,003 Total assets $ 58,007 $ 5,277,336 $ - $ 5,335,343 The financial information presented herein has been prepared by management without audit byindependent certified public accountants 1 Mod Hospitality, Inc. f/k/a PSPP Holdings, Inc. and SubsidiariesProforma Unaudited Consolidated Balance Sheets Liabilities and Stockholders' Equity PSPP Holdings, Inc.6/30/2008Unaudited ECV Holdings, Inc. 6/30/2008 Unaudited Adjustments Reverse Merger Unaudited ConsolidatedProforma 6/30/2008 Unaudited Current liabilities Accounts payable and accrued expenses $ - $ 948,456 $ - $ 948,456 Loans payable 294,561 - - 294,561 Accrued salaries and wages - 100,171 - 100,171 Management fees payable - 37,029 - 37,029 Taxes payable, rooms - 67,828 - 67,828 Taxes payable, other - 273,511 - 273,511 Total liabilities 294,561 1,426,995 - 1,721,556 Long term liabilities Advances from shareholder - 260,000 - 260,000 Total liabilities 294,561 1,686,995 - 1,981,556 Commitments and contingencies - Stockholders' equity Preferred stock 10,000 - - 10,000 Common stock 680 - - 680 Additional paid-in capital 5,457,150 4,338,797 A (5,704,384 ) 4,091,563 Accumulated deficit (5,704,384 ) (748,456 ) A 5,704,384 (748,456 ) Total stockholders' equity (deficit) (236,554 ) 3,590,341 - 3,353,787 Total liabilities and stockholders' equity $ 58,007 $ 5,277,336 $ - $ 5,335,343 A - adjustment to eliminate the historical accumulated deficit of the accounting acquiree in the reverse merger Net assets acquired upon reverse merger $ (236,554 ) The financial information presented herein has been prepared by management without audit by independent certified public accountants 2 Mod Hospitality, Inc.f/k/a PSPP Holdings, Inc and SubsidiariesProforma Consolidated Statements of Operations For the three For the three For the six For the six months ended months ended months ended months ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Unaudited Unaudited Unaudited Unaudited Revenue Rooms $ 2,996,922 $ 1,370,371 $ 5,931,122 $ 2,515,411 Food and beverage 28,929 28,233 66,160 47,520 Other income 256,295 29,715 487,558 149,870 Total operating revenue 3,282,146 1,428,319 6,484,840 2,712,801 Operating expenses Rooms 781,605 318,803 1,461,848 584,931 Food and beverage 8,454 3,675 22,665 6,663 Rent 825,366 615,673 1,897,518 1,140,135 Management and franchise fees 342,260 225,264 767,853 408,092 General and administrative 257,495 98,823 539,928 179,193 Depreciation and amortization 180,531 11,031 361,061 22,063 Other expenses 511,535 216,234 1,319,632 415,758 Total operating expenses 2,907,246 1,489,503 6,370,505 2,756,835 Income (loss) from operations 374,901 (56,069 ) 114,335 (44,034 ) Other income (expenses) Forgiveness of debt income 255,189 - 255,189 - Write-off of investments (300,000 ) - (300,000 ) - Interest income 531 1,460 1,193 1,997 Interest expense (7,072 ) - (399,464 ) (25,105 ) Total other (income) expense (51,352 ) 1,460 (443,082 ) (23,108 ) Income (loss) before provision for income taxes 323,549 (54,609 ) (328,747 ) (67,142 ) Provision for income taxes - Net income (loss) $ 323,549 $ (54,609 ) $ (328,747 ) $ (67,142 ) Weighted average number of common shares outstanding 644,499 574,994 671,750 574,994 Basic and diluted (loss) per common share $ 0.50 $ (0.09 ) $ (0.49 ) $ (0.12 ) The financial information presented herein has been prepared by management without audit byindependent certified public accountants 3 Mod Hospitality, Inc. f/k/a PSPP Holdings, Inc and Subsidiaries Proforma Consolidated Statements of OperationsFor the six months ended June 30, 2008 PSPP ECV Holdings, Adjustments Proforma Holdings, Inc. Inc. Reverse Merger Consolidation Unaudited Unaudited Unaudited Unaudited Revenue Rooms $ - $ 5,931,122 $ - $ 5,931,122 Food and beverage - 66,160 - 66,160 Other income - 487,558 - 487,558 - Total operating revenue - 6,484,840 - 6,484,840 - Operating expenses - Rooms - 1,461,848 - 1,461,848 Food and beverage - 22,665 - 22,665 Rent - 1,897,518 - 1,897,518 Management and franchise fees - 767,853 - 767,853 General and administrative - 539,928 - 539,928 Depreciation and amortization - 361,061 - 361,061 Other expenses 204 1,319,428 - 1,319,632 - Total operating expenses 204 6,370,301 - 6,370,505 - Income (loss) from operations (204 ) 114,539 - 114,335 - Other income (expenses) - Forgiveness of debt income 255,189 - - 255,189 Write-off of investments (300,000 ) - - (300,000 ) Interest income - 1,193 - 1,193 Interest expense (14,322 ) (385,142 ) - (399,464 ) - Total other (income) expense (59,133 ) (383,949 ) - (443,082 ) - Income (loss) before provision - for income taxes (59,337 ) (269,410 ) - (328,747 ) - Provision for income taxes - Net income (loss) $ (59,337 ) $ (269,410 ) $ - (328,747 ) Weighted average number of common shares outstanding 671,750 Basic and diluted (loss) per common share $ (0.49 ) The financial information presented herein has been prepared by management without audit by independent certified public accountants 4 Mod Hospitality, Inc.f/k/a PSPP Holdings, Inc. and SubsidiariesProforma Consolidated Statements of OperationsFor the year ended December 31, 2007 Adjustments Consolidated PSPP Holdings, Inc ECV Holdings, Inc Reverse Merger Proforma Unaudited Unaudited Unaudited Unaudited Revenue Rooms $ - $ 6,918,220 - $ 6,918,220 Food and beverage - 159,782 - 159,782 Other income - 475,044 - 475,044 Total operating revenue - 7,553,046 - 7,553,046 Operating expenses Rooms - 1,967,157 - 1,967,157 Food and beverage - 56,188 - 56,188 Rent - 3,288,643 - 3,288,643 Management and franchise fees - 894,287 - 894,287 General and administrative 2,821 585,532 - 588,353 Depreciation and amortization - 233,863 - 233,863 Consulting services 464,421 - - 464,421 Other expenses 58,690 1,134,421 - 1,193,111 Total operating expenses 525,932 8,160,091 - 8,686,023 Income (loss) from operations (525,932) (607,045) - (1,132,977) Other income (expenses) Forgiveness of debt income - Write-off of investments - Interest income - 5,383 - 5,383 Interest expense (42,622) (66,836) - (109,458) Total other (income) expense (42,622) (61,453) - (104,075) Income (loss) before provision for income taxes (568,554) (668,498) - (1,237,052) Provision for income taxes - Net income (loss) $ (568,554) $ (668,498) - $ (1,237,052) The financial information presented herein has been prepared by management without audit by independent certified public accountants 5 ECV Holdings Inc. and Subsidiaries Consolidated Balance Sheets Assets 6/30/2008 12/31/2007 Unaudited Unaudited Current assets Cash $ 1,483,728 $ 806,806 Accounts receivable 122,758 107,821 Prepaid expenses 33,452 141,013 Ledger accounts 48,287 179,025 Inventory 1,469 - Total current assets 1,689,694 1,234,665 Fixed assets Property improvement plan (PIP) 295,669 - Furniture and fixtures 3,720,925 3,727,591 Less: accumulated depreciation (605,956 ) (233,863 ) Total fixed assets 3,410,639 3,493,728 Other assets Escrow reserves - (54,956 ) Franchise fee, net 135,900 144,500 Deposits 41,103 17,412 Total other assets 177,003 106,956 Total assets $ 5,277,336 $ 4,835,349 The financial information presented herein has been prepared by management without audit by independent certified public accountants 6 ECV Holdings Inc. and Subsidiaries Unaudited Consolidated Balance Sheets Liabilities and Stockholders' Equity 6/30/2008 12/31/2007 Unaudited Unaudited Current liabilities Accounts payable and accrued expenses $ 948,456 $ 351,361 Accrued salaries and wages 100,171 91,144 Management fees payable 37,029 35,164 Taxes payable, rooms 67,828 69,214 Taxes payable, other 273,511 146,138 Total liabilities 1,426,995 693,021 Long term liabilities Advances from shareholder 260,000 260,000 Total liabilities 1,686,995 953,021 Commitments and contingencies - - Stockholders' equity Capital stock - - Additional paid-in capital 4,338,797 4,349,121 Accumulated deficit (748,456 ) (466,794 ) Total stockholders' equity 3,590,341 3,882,328 Total liabilities and stockholders' equity $ 5,277,336 $ 4,835,349 The financial information presented herein has been prepared by management without audit by independent certified public accountants 7 ECV Holdings, Inc. and SubsidiariesConsolidated Statements of Operations For the six months ended June 30, 2008 and 2007 For the six For the six months ended months ended June 30, 2008 June 30, 2007 Unaudited Unaudited Revenue Rooms $ 5,993,844 $ 1,370,371 Food and beverage 57,858 28,233 Other income 512,590 34,830 Total operating revenue 6,564,292 1,433,434 Operating expenses Rooms 1,563,210 318,803 Food and beverage 16,908 3,675 Rent 1,650,732 396,615 Management and franchise fees 684,520 225,264 General and administrative 514,582 98,823 Depreciation and amortization 372,092 11,031 Other expenses 1,647,782 499,995 Total operating expenses 6,449,826 1,554,206 Income (loss) from operations 114,466 (120,772 ) Other income (expenses) Interest income 1,062 1,460 Interest expense (392,392 ) - Total other (income) expense (391,330 ) 1,460 Income (loss) before provision for income taxes (276,864 ) (119,312 ) Provision for income taxes - - Net income (loss) $ (276,864 ) $ (119,312 ) The financial information presented herein has been prepared by management without audit by independent certified public accountants 8
